JOE LARRY TURNBO,             )

    Plaintiff/Appellant,
                              )
                              )
                              )
                                    Wayne Chancery
                                    No. 8490         FILED
VS.                           )
                                                    December 30, 1997
                              )     Appeal No.
BRENDA JANE (THOMPSON) TURNBO,)     01A01-9307-CH-00314
                                                     Cecil W. Crowson
                              )
                                                   Appellate Court Clerk
    Defendant/Appellee.       )


                IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE


  APPEAL FROM THE CHANCERY COURT OF WAYNE COUNTY, TENNESSEE
                       AT WAYNESBORO

                  HONORABLE JIM T. HAMILTON, JUDGE


MICHAEL W. BINKLEY
150 Second Avenue, N.
Suite 300
Nashville, Tennessee 37219
ATTORNEY ON APPEAL FOR PLAINTIFF/APPELLANT

DENNIS PLUNK
404 W. Main Street
Savannah, Tennessee 38372
ATTORNEY AT TRIAL FOR PLAINTIFF/APPELLANT

CLAUDIA S. JACK
Jack & Jack, Attorneys
22 Public Square
Columbia, Tennessee 38402-0827
ATTORNEYS FOR DEFENDANT/APPELLEE

THOMAS W. HARDIN
102 W. 7th Street
Columbia, Tennessee 38402
ATTORNEYS FOR DEFENDANT/APPELLEE

                       AFFIRMED AND REMANDED.


                               HENRY F. TODD, PRESIDING JUDGE

CONCUR:
SAMUEL L. LEWIS, JUDGE
WILLIAM C. KOCH, JR., JUDGE
JOE LARRY TURNBO,             )
                              )                         Wayne Chancery
    Plaintiff/Appellant,      )                         No. 8490
                              )
VS.                           )
                              )                         Appeal No.
BRENDA JANE (THOMPSON) TURNBO,)                         01A01-9307-CH-00314
                              )
    Defendant/Appellee.       )




                                          OPINION


       The husband appealed from a judgment granting to the wife an absolute divorce, alimony

in futuro, and division of marital property. The husband also complains of the refusal of the Trial

Judge to recuse himself because of alleged improprieties.



       After briefing and oral argument, this Court determined that the record was inadequate to

resolve the recusal issue and remanded for a full airing of the facts supporting the charges of

impropriety and whether any improper conduct affected the judgment.



       The procedure on remand did not result in a full airing of the issues stated in the remand

or a record from which said issues might be justly resolved by this Court.



       The supplemental brief of the husband complains of various rulings of the Trial Judge

regarding discovery in preparation for the evidentiary hearing on remand. However, during the

second argument before this Court, counsel for the husband conceded that the discovery related

only to recusal and would have produced no evidence relevant to the correctness of the judgment

rendered by the Trial Court. Moreover, counsel for both parties agreed that all evidence relevant

to the merits of the appeal is present in the record.




                                                 -2-
       Since the record is adequate for review de novo and decision by this Court upon the

merits of the case, this Court has determined to forego a resolution of the issues of impropriety

and leave them for resolution by tribunals specially charged with that responsibility. This

procedure was proposed during oral argument and no objection was voiced by counsel.



       Upon appeal from a non jury judgment, the findings of fact and law of the trial judge are

reviewed by this Court de novo upon the record T.R.A.P. Rule 13(d). N.C.N.B. Union Carbide

Corporation v. Huddleston, Tenn. 1993, 854 S.W.2d 87; National Bank v. Thrailkill, Tenn. App.

1993, 856 S.W.2d 150.



       The husband presents an issue as to the division of marital property. The Trial Court

awarded the wife property valued by the husband at $60,150 and cash of $185,000, making a

total of $245,150. Husband has filed a statement of marital property in compliance with Rule 15

of the Rules of this Court which is appended to this opinion as Exhibit A. The wife has not filed

a counter-statement, but does discuss certain controverted items, particularly the husband’s

business, Turnbo Express. The husband valued his business at minus $151,803. His accountant

stated its book value was $337,000 and that it had an annual income of $402,000. The husband

had submitted a financial statement to a bank stating the value of the business as $500,000. The

finding of the Trial Court that the business was worth $305,330 was clearly within the scope of

the evidence on the subject and is approved by this Court.



       According to values stated by husband on his Rule 15 Table, of the assets other than the

business, $68,078 was assigned to the wife, and $61,532 was assigned to the husband. This

division is approximately equal, slightly favoring the wife.



       The husband argues that debts should be considered in division of the estate, but most of

the debts cited are debts of the business or lien indebtedness against other assets which reduced


                                               -3-
their value used as stated on the Rule 15 Table. Moreover, the gross disparity between the

income of the husband and wife is justification for placing the debt-paying burden on the

husband.



        Husband argues that the marital estate was accumulated through his efforts, but it was

accumulated during the marriage when the wife was caring for home and children which justifies

her interest in the accumulation. T.C.A. § 36-4-121(c).



        The husband’s third, and last issue complains of the award of $1,500 per month alimony

in futuro.



        The wife testified:

                  Q. Ms. Turnbo, I’ve handed you a copy of your affidavit
               of income and expenses. To the best of your knowledge is this
               a true and accurate reflection of what your income and expenses
               is at the current time?

                  A.   Yes, ma’am.

                  Q. Do you feel that you are operating on enough
               income now?

                  A.   No.

                  Q. Does this income and expense affidavit reflect
               what you have been forced to live with since the separation
               in 1989?

                  A.   Yes.

                  Q. And is this statement of assets and liabilities correct
               to the best of your knowledge?

                  A.   Yes.

                  Q. Ms. Turnbo, realizing that you have reflected your
               current status on this income and expenses, what do you think
               it would take for you to live on right now if you were able to
               pick out a figure that would allow you to live comfortably as
               you did before the separation? What amount do you think?

                  A.   Two thousand.

                                               -4-
                  Q.   A month?

                  A.   Uh-huh.


       There was no cross examination regarding this testimony except her admission of $240

per month wages and $500 per month child support. She was not asked what she would need to

maintain herself and child, hence the child support is not a suitable credit against the stated

$2,000 need. The $240 per month earnings might be a proper credit against the $2,000 need. If

so, the proven monthly need of the wife is $1,760.



       The wife’s Sworn Statement of Income and Expenses indicates a lesser need than $1,760

per month, but the wife explained that, during the divorce proceedings she was obliged to live on

a much lower standard than previously.



       The husband insists that his income is inadequate to pay the required alimony, but his

stated salary from his business is not his only income, and his extensive spending for luxuries

belies his plea of poverty.



       The amount of alimony rests within the sound discretion of the Trial Court which will not

be disturbed on appeal in the absence of a clear showing of erroneous exercise of that discretion.

Abney v. Abney, 61 Tenn. App. 531, 456 S.W.2d 364 (1970); Crouch v. Crouch, 53 Tenn. App.
594, 385 S.W.2d 288 (1970).




                                                -5-
       The judgment of the Trial Court is affirmed. Costs of this appeal are taxed against the

husband. The cause is remanded to the Trial Court for appropriate further proceedings.



                              AFFIRMED AND REMANDED.



                                            __________________________________
                                            HENRY F. TODD, PRESIDING JUDGE




CONCUR:



______________________________
SAMUEL L. LEWIS, JUDGE


______________________________
WILLIAM C. KOCH, JR., JUDGE




                                              -6-